        Case 1:21-cv-00306-DAD-JLT Document 14 Filed 03/17/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   RAMON NAVARRO LUPERCIO,                       )   Case No.: 1:21-cv-00306-DAD-JLT (HC)
                                                   )
12                 Petitioner,                     )   ORDER DISREGARDING APPLICATION TO
                                                   )   PROCEED IN FORMA PAUPERIS AS MOOT
13          v.                                     )
                                                   )   (Doc. 11)
14   VISALIA POLICE DEPARTMENT,
                                                   )
15                 Respondent.                     )
                                                   )
16                                                 )

17          On March 15, 2021, Petitioner filed an application to proceed in forma pauperis. (Doc. 11.)

18   However, the Court issued an order that authorized Petitioner to proceed in forma pauperis on March

19   3, 2021. (Doc. 8.) Therefore, Petitioner’s application to proceed in forma pauperis is moot and hereby

20   DISREGARDED.

21
22   IT IS SO ORDERED.

23      Dated:    March 17, 2021                             /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28
